(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Pob cuanto, no proceden apelaciones para ante la Corte-Suprema de los Estados Unidos contra sentencias dictadas, por esta Corte Suprema;
Pon cuaiíto, la apelación interpuesta para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito fue radicada el 31 de julio de 1929, y dene-gada en agosto 5 del mismo año por el Juez Asociado Siv Hutchison, en funciones normales de turno, pero actuando, en esta clase de acciones como substituto del Juez Presidente de este tribunal;
Por cuanto, no se ba levantado ni en forma ni fundamen-talmente ninguna verdadera cuestión constitucional,
Por tanto, no ba lugar a admitir la apelación solicitada-
El Juez Asociado Señor Texidor no intervino.